

Amendment To
 
REVOLVING LINE OF TRADE CREDIT AGREEMENT


This Agreement (the “Amendment Agreement”) is an amendment to the Revolving Line
of Trade Credit Agreement dated the 21th day of May, 2010 (“Credit Agreement”),
by and between KOPIN CORPORATION ("Lender"), and VUZIX CORPORATION, a Delaware
corporation ("Borrower").
 
         In consideration of the mutual covenants and agreements contained
herein and in the Credit Agreement, the parties agree to amend the Credit
Agreement effective immediately as follows:
 
 
1.
The amount of Advances that Lender is obligated to make to Borrower is limited
in Paragraph 1 of the Credit Agreement to a total Credit Limit of Two Hundred
Fifty Thousand Dollars ($250,000.00).  The Credit Agreement is hereby amended,
effective immediately, so as to increase the Credit Limit to Five Hundred
Thousand Dollars ($500,000.00).

 
 
2.
As additional compensation to the bonus warrants originally issued in Paragraph
5 of the Credit Agreement, Borrower shall issue to Lender, a further bonus of
555,555 non-transferable warrants (“Further Warrants”) in consideration of the
risks taken by the Lender in extending and increasing this revolving credit
line. Each Further Warrant shall be exercisable to acquire one share of common
stock of Vuzix Corporation (each, a “Share” and collectively, the “Shares”) at a
price of Cdn $0.12 per share on the same terms and conditions as originally laid
out in Paragraph 5 of the Credit Agreement. The Further Warrants are exercisable
until the earlier of the expiration of the line of credit and repayment of all
advances made thereunder or May 21, 2015 and subject to standard TSXV approvals,
hold periods and US SEC Rule 144 restrictions. Borrower shall have no obligation
to ensure that Rule 144 is available to Lender at any time.

 
 
3.
All other provisions and terms of the Credit Line Agreement shall remain the in
effect in accordance with their original terms.

 
  EXECUTED on this 8th day of October 2010.


Borrower:      Vuzix Corporation
Lender: Kopin Corporation
         
By:  /s/ Paul Travers
 
By: /s/ Richard Sneider
 
Name:  Paul Travers
 
Name:  Richard Sneider
 
Title:  President & CEO
 
Title: CFO


 
 

--------------------------------------------------------------------------------

 
